Citation Nr: 0426566	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss of the right ear.  

2.  Entitlement to an increased evaluation for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision.  



FINDINGS OF FACT

1.  The veteran is not shown to suffer from a hearing 
disability for VA compensation purposes.  

2.  The service-connected disability is shown to be 
manifested by large, external hemorrhoids with intermittent 
bleeding; but not by persistent bleeding with secondary 
anemia or fissures.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a hearing 
loss of the right ear must be denied by operation of law.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.385 (2003).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in March 
2002 in which the appellant was advised of the type of 
evidence necessary to substantiate his claims.  

In addition, the appellant was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  The appellant was also advised to 
identify any additional evidence that he believed might be 
relevant to his claim, and he was advised of what VA would do 
to assist him in the development of his claim.  

Although this notice letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated the claims in the May 1999 rating 
decision.

Moreover, the notice provided to the veteran in March 2002, 
was provided by the AOJ prior to the most recent transfer of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated, and Supplemental Statement of the 
Case was provided to the veteran.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board notes that the veteran has submitted statements 
from two private physicians in support of his claims, but 
that the treatment records from these physicians have not 
been obtained and associated with the claims folder.  

However, in the March 2002 letter to the veteran, the RO 
specifically requested that he complete enclosed release 
forms so that it could obtain his relevant treatment records.  
The veteran did not return the completed forms.  Thus, the 
Board concludes that VA has satisfied its duty to assist the 
veteran in obtaining these records to the extent possible 
under the circumstances.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


II.  Service connection for hearing loss of the right ear

The veteran is seeking service connection for hearing loss of 
the right ear.  He essentially contends that he developed 
hearing loss in his right ear as a result of noise exposure 
while on active duty.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim.  In essence, the Board finds that the 
credible and probative evidence establishes that the veteran 
does not have a right ear hearing loss disability as defined 
by 38 C.F.R. § 3.385.  

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the report of a VA 
audiological evaluation conducted in August 2001.  In this 
report, it was noted that the veteran did not have an 
auditory threshold of greater than 40 decibels in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz in the 
right ear, or an auditory threshold greater than 26 in any 
three of those frequencies.  In addition, speech 
discrimination in the right ear was found to be 94 percent.  

The Board has considered two letters from one of the 
veteran's private physician, Dr. K., in which the physician 
noted a diagnosis of bilateral hearing loss.  However, that 
physician did not provide the specific results of the 
audiometric testing on which this diagnosis were based.  

Therefore, the Board finds the results of the veteran's 
August 2001 audiological evaluation to be the most probative 
evidence of record regarding the issue of whether the veteran 
has a right ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  

As discussed in detail above, 38 C.F.R. § 3.385 sets forth 
specific threshold requirement for a finding of hearing loss 
disability, and the Board is bound in its decisions by such 
regulations.  38 U.S.C.A. § 7104(c).  

The Board has reviewed the report of the veteran's August 
2001 evaluation and found that the results of his audiometric 
testing do not support a finding of a current hearing loss 
disability in the right ear for VA compensation purposes.  

The Board notes in passing that Dr. K. did provide the speech 
discrimination scores that were obtained on testing in 
October 2000 and March 2002, and these scores were noted to 
be 100 percent in the right ear on both occasions.  These 
results are consistent with a finding that the veteran does 
not have a right ear hearing loss disorder as defined by 
38 C.F.R. § 3.385.

In summary, the Board concludes that the that the 
preponderance of the evidence is against finding that the 
veteran has hearing loss of the right ear due to disease or 
injury that was incurred in or aggravated by service.  The 
benefit sought on appeal must accordingly be denied.  


III.  Increased evaluation for hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected hemorrhoids have been 
evaluated as 10 percent disabling under the criteria of 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2003).  

Under this code, a non compensable evaluation is warranted 
for mild or moderate hemorrhoids, internal or external.  A 10 
percent evaluation is assigned in cases of large or 
thrombotic and irreducible hemorrhoids, with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation is in order in cases of persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, DC 7336.  

The record reflects that, in May 1998, the veteran underwent 
a VA examination to determine the severity of his service-
connected hemorrhoids.  In the report of that examination, it 
was noted that the veteran had a good degree of sphincter 
control, and no history of fecal leakage or involuntary bowel 
movements.  It was also noted that he had a history of bright 
red blood per rectum two times a week and once appeared to 
have a thrombosis in 1998.  

The examination revealed no evidence of anemia, fissures, 
hemorrhoids or evidence of bleeding.  The examiner found that 
the lumen was of normal size, and that there was no evidence 
of leakage.  The examiner concluded that examination was 
normal.  

Thereafter, in July 2000, the veteran underwent another VA 
examination in regard to this disability.  He reported a 
history of bleeding from the hemorrhoids approximately three 
or four times a month with hard stool.  He also reported good 
sphincter control, and he denied fecal leakage or involuntary 
bowel movements.  

The examination revealed no evidence of colostomy, fecal 
leakage, anemia or fissures.  The size of the rectum and anus 
was found to be normal.  The examiner observed a small skin 
tag at the anus, but no masses or polyps were palpated, and 
no blood was found on the examination glove.  The sphincter 
tone was found to be good.  

The examiner noted that complete blood counts (CBC) were 
taken in March 2000 and June 2000, and that they revealed no 
anemia.  The examiner noted a diagnosis of grade 1 
hemorrhoids.  

In July 2002, the veteran underwent a third VA examination.  
He reported a recurrence of bleeding episodes, which started 
in May 2002.  He also reported normal sphincter control and 
denied experiencing any fecal leakage or involuntary bowel 
movements.  

It was noted that he reported having intermittent bright red 
blood per rectum on wiping the rectal area.  It was further 
noted that he reported bleeding of external hemorrhoids, 
which occurred approximately once a month, especially when he 
strained on bowel movements.  

The examination revealed no colostomy or evidence of fecal 
leakage.  The examiner found that sphincter tone was normal 
and adequate, and that there were no signs of anemia or 
fissures.  A large external hemorrhoid was observed on the 
right side of the rectal area, but no bleeding or thrombosis 
was found.  The examination was found to be positive for 
tenderness in the anal canal.  The examiner indicated that a 
positive small, soft cushion was palpated on the right side 
of the anal canal.  

The examination was found to be negative for mucosal 
prolapse, fissures, thrombosis or subcutaneous nodules.  No 
blood was observed on the examination gloves.  The examiner 
noted a diagnosis of large, external hemorrhoids, non-
bleeding, non-inflamed, and non-thrombosed.  

As noted herein above, the veteran's hemorrhoids have been 
evaluated as 10 percent disabling under DC 7336.  In order to 
warrant a 20 percent evaluation under that code, his 
hemorrhoid disability would have to be manifested by 
persistent bleeding and secondary anemia, or with fissures.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting an 
increased evaluation.  Although the veteran has reported 
experiencing intermittent bleeding, repeated VA examination 
has been negative for any evidence of anemia or fissures.  
Absent such symptomatology, a 20 percent disability rating is 
not warranted.  

In summary, the Board concludes that the criteria for the 
assignment of an evaluation in excess of 10 percent for the 
service-connected hemorrhoids have not been met.  




ORDER

The claim of service connection for a hearing loss of the 
right ear is denied.  

An increased evaluation in excess of 10 percent for the 
service-connected hemorrhoids is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



